DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on July 30, 2021 and September 2, 2021 have been reviewed and considered.  Claims 1-18 and 23-26 are pending in which claims 1 and 4-7 have been amended (see filing on July 30, 2021).  It is still deemed that claims 23-26 (originally claims 19-22) are related to a non-elected embodiment (belonging to embodiments with multiple pads, Species 2) and are therefore considered withdrawn.  Therefore, claims 13-18 and 23-26 stand withdrawn.

Response to Arguments
Applicant's arguments filed on July 30, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: In contrast to the claimed helmet, Madey does not include a padding assembly (such as 700a), or any other structure, “disposed above the second [outer] shell layer.” The claimed padding assembly includes a padding layer (702) and an interface layer (704) which contacts the second (outer) shell layer, as shown in FIG. 7A of the present Application above.
	Examiner’s Response:  As necessitated by applicant’s substantial amendment, please review the updated rejections for claims 1 and 7.  A new interpretation of Madey has been applied to both to address the new claim amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madey et al. (WO 2004/032659) (hereinafter “Madey”).
Regarding Claim 1, Madey discloses of a helmet (40) comprising:
a first shell layer (44);
a second shell layer (41) connected to the first shell layer through a first energy transformer layer (via 43), wherein the second shell layer (41) is disposed externally to (see Figure 4A-note that although layer 41 is positioned “below” layer 44, it is still considered “external” since the layer is not located within the shell of 44 and is placed outside/next to that layer) the first shell layer (44) such that the first energy transformer layer (via 43) is positioned between the first shell layer and the second shell layer, wherein the first energy transformer layer operable to absorb energy from forces imparted onto the second shell layer, wherein the first energy transformer layer includes 
a padding assembly (via 45 and adhesive bonding) disposed externally to the second shell layer (41) (see Figure 4A), the padding assembly including a padding layer (via 45) and an interface layer (note adhesive bonding, Page 6, lines 6-8) positioned between the padding layer and the second shell layer (41) (see Page 6, lines 6-8), wherein the interface layer (note adhesive bonding, Page 6, lines 6-8) contacts an outer surface (via Page 6, lines 6-8) the second shell layer (41), (Figures 4A-4B, Page 5, lines 23-25, Page 6, lines 1-25, Page 7, lines 1-25, Page 14, lines 23-25, Page 15, lines 1-7).
Regarding Claims 4-5 and 6, Madey discloses the invention as claimed above.  Further Madey discloses:
(claim 4), wherein the interface layer is an adhesive which bonds the padding layer (via 45) to the second shell layer (41), (note adhesive bonding, Page 6, lines 6-8);
(claim 5), wherein the interface layer contacts the second shell layer and is configured to slide relative to the outer surface of the second shell layer in response to tangential forces applied to the padding assembly, (Page 6, lines 4-13);
(claim 6), further comprising a lining layer (via a helmet retention system, straps 42 & foam padding inserts) connected to an (via 41, 45, & 43) inner surface of the first shell layer (44), wherein the lining layer is configured to contact and conform to a human head (Page 5, lines 24-25, Page 6, line 1).

Regarding Claim 7, Madey discloses of a helmet (Figures 10A-10D) comprising:
a first shell layer (102);
a second shell layer (106) connected to the first shell layer through a first energy transformer layer (note that layers in Figures 10-10D can be buried between energy-absorbing layers, Page 10, lines 4-7), wherein the second shell layer is disposed externally to the first shell layer (see Figure 10A-note that although layer 102 is positioned “below” layer 106, it is still considered “external” since the layer 106 is not located within the layer of 102 and is placed outside/next to that layer) such that the first energy transformer layer (note that layers in Figures 10-10D can be buried between energy-absorbing layers, Page 10, lines 4-7) is positioned between the first shell layer and the second shell layer, wherein the first energy transformer layer operable to absorb energy from forces imparted onto the second shell layer (Page 10, lines 4-7), wherein the first energy transformer layer includes an absorptive/dissipative a material to allow the second shell layer to slide relative to the first shell layer (Page 10, lines 4-10); and
a padding assembly (via 107-109), disposed externally to (see Figure 10C-D, note that although layer 107-109 is positioned “below” layer 106, it is still considered “external” since the layers 107-109 are not located within the layer of 106 and are placed outside/next to that layer) the second shell layer (106), the padding assembly including a padding layer (108) coupled to an interface layer (via 109), wherein the interface layer is positioned between the padding layer and the second shell layer and contacts an outer surface of the second shell layer (106), wherein the padding assembly is configured to slide relative to the outer surface of the second shell layer (106) in response to tangential forces applied to the padding layer (see Figures 10C-10D), (Figures 10A-10D, Page 10, lines 4-25, Page 11, 1-25).

Regarding Claims 10-12, Madey discloses the invention as claimed above.  Further Madey discloses:
(claim 10), wherein the interface layer (109) is formed from a hard plastic material (note rigid material shell layer of PTFE), (Page 10, lines 8-22);
(claim 11), wherein a coating (via tape strip) is added to the padding layer (via note another one of the layers in Figures 10-10D can be buried between energy-absorbing layers, Page 10, lines 4-7) to form the interface layer (109), (Page 10, lines 22-24);
(claim 12), wherein the interface layer (109) is bonded to the padding layer (via note another one of the layers in Figures 10-10D can be buried between energy-absorbing layers, Page 10, lines 4-7), (Page 10, lines 8-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madey (WO 2004/032659) in view of Straus et al. (USPN 8,776,272) (hereinafter “Straus”).
Regarding Claims 2 and 8, Madey discloses the invention as claimed above.  Further Madey discloses of wherein the padding layer is made from a viscous medium such as gel and or a filler comprising solid particles, (Page 6, lines 14-18).  Madey does not specifically disclose wherein the padding layer is formed from an open-celled foam.
Straus teaches of a padding layer for a helmet wherein a padding layer can be made of various compressible materials such as a gel or an open cell foam material, (Col. 2, lines 11-22).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted the open cell foam material of Madey in order to provide a padding layer in a helmet that can disperse, dampen, or dissipate an impact and the substitution of the materials would be a simple substitution of one known padding material (gel padding material of Madey) for another (open cell foam padding material of Straus) to obtain predictable results, to provide impact absorbing and compressible material in a helmet to protect the head of a wearer.

Regarding Claims 3 and 9, Madey discloses the invention as claimed above.  Madey does not disclose wherein the padding layer is between 1 to 5 mm thick.  
Straus teaches of a padding layer material wherein the padding layer may have any suitable thickness, (Col. 2, lines 23-36).  Further applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the padding layer “can” be within the claimed ranges (specification, paragraph 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madey wherein the padding layer is between 1 to 5 mm thick/any suitable thickness as taught by Straus as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732